DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 04/21/2022 Final Office Action, claims 1-8 and 11 were pending and rejected. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.
 	In the Applicant’s 07/19/2022 Reply, claims 2-7 and 11 were amended. Claims 12 and 13 were added.
Claims 2-7 and 11-13 remain pending.

Information Disclosure Statement
The information disclosure statement submitted 07/25/2022 was properly filed in compliance with 37 CFR 1.97 and considered.

Remarks and Amendments
	Claims 1-8 and 11 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsutomo, et al., The Journal of Nutrition, 146:450S (2016), Moriguchi, et al., The Journal of Nutrition, 131:1016S (2001), and Okuhara T., Jpn. Pharmacol. Ther., 22:335 (1994):

    PNG
    media_image1.png
    471
    615
    media_image1.png
    Greyscale

	The Applicant amended the claims by replacing the composition claims with methods of using those compositions. This rejection is withdrawn. 
	Claims 1-8 and 11 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,363,234 B2 (issued 07/30/2019):

    PNG
    media_image2.png
    244
    625
    media_image2.png
    Greyscale

The Applicant amended the claims by replacing the composition claims with methods of using those compositions. This rejection is withdrawn.
Claims 1 and 3-8 were rejected under 35 U.S.C. 101, because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more:

    PNG
    media_image3.png
    599
    622
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    649
    626
    media_image4.png
    Greyscale

	The Applicant amended the claims by replacing the composition claims with methods of using those compositions. This rejection is withdrawn.

Rejections
35 U.S.C. 102(a)(1):  The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsutomo, et al., Journal of Chromatography B, 1046:147 (2017; available online 01/30/2017).
Matsutomo describes the antihypertensive effects of S1PC (Abstract; pp. 151-154, Discussion, Conclusions) in rats orally fed a composition consisting of water and S1PC (p. 148, “All test compounds were dissolved in distilled water, then forced oral doses. . .were administered.”). 
Matsutomo anticipates claim 11, because it teaches administration of the same composition, S1PC, to the claimed patient population, which would necessarily produce the same results, improvement of blood flow. 
35 U.S.C. 103:  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsutomo.
Matsutomo describes the antihypertensive effects of S1PC (Abstract; pp. 151-154, Discussion, Conclusions) in rats orally fed a composition consisting of water and S1PC (p. 148, “All test compounds were dissolved in distilled water, then forced oral doses. . .were administered.”). 
Matsutomo does not teach a method to improve cold sensitivity, stiff shoulder, backache, or swelling as in claims 2-7, 12, and 13. However, because these ailments are known to result from poor circulation, it would be obvious to utilize a compound known to decrease blood pressure, thereby improving blood circulation, rendering obvious claims 2 and 13. 
Regarding claim 3, Matsutomo utilizes the process of isolating S1PC from AGE by means of preparative HPLC according to Matsutomo, et al., The Journal of Nutrition, Supplement-2014 International Garlic Symposium:  Role of Garlic in Cardiovascular Disease Prevention, Metabolic Syndrome, and Immunology, 450S-455S, (online 01/13/2016), which results in the claimed trans:cis ratios (pp. 452S-454S, Results, Discussion). 
Claim 4 recites the method of claim 2 but narrows the plant source from which S1PC is derived. However, the structure of S1PC, 
    PNG
    media_image5.png
    93
    203
    media_image5.png
    Greyscale
, remains the same regardless of the plant from which it was derived, therefore, claim 4 is obvious for the same reasons as claim 2. Claim 5 recites the method of claim 4 but further limits the extraction process. Claim 5 is obvious for the same reasons as claim 4, since the means of obtaining the claimed S1PC do not alter its chemical nature. 
Claims 6 and 7 recite the method of claim 2 but require the S1PC be in a medicine or food. Matutomo describes a composition consisting of water and S1PC which may be regarded as a medicine, considering it provided therapeutic effects, and which may be regarded as a food, considering it is orally administered. Thus, claims 6 and 7 are obvious for the same reasons as claim 2. 
Claim 12 recites the same extraction limitations as in claim 5 and is obvious for the same reasons as claim 5.

Obviousness-Type Double Patenting:  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2-7 and 11-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,363,234 B2 (issued 07/30/2019). Although not identical, the conflicting claims are not patentably distinct from each other.
Claims 1-7 of US10363234B2 describe a method for antihypertension comprising administering S1PC, anticipating present claim 11, because they teach administration of the same composition, S1PC, to the claimed patient population, which would necessarily produce the same results, improvement of blood flow.
Claims 1-7 of US10363234B2 do not teach a method to improve cold sensitivity, stiff shoulder, backache, or swelling as in claims 2-7, 12, and 13. However, because these ailments are known to result from poor circulation, it would be obvious to utilize a compound known to decrease blood pressure, thereby improving blood circulation.  

35 U.S.C. 112(d):  REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 4 recites the method according to claim 2 but limits the plant from which S1PC is derived. S-1-propenylcysteine (S1PC) is described as product-by-process within claim 4, however, the structure of S1PC, 
    PNG
    media_image5.png
    93
    203
    media_image5.png
    Greyscale
, remains the same regardless of the plant from which it was derived. Accordingly, claim 4 fails to further limit claim 2. Likewise, claim 5 fails to limit claim 4, since the structure of S1PC remains the same regardless of its method of extraction. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
	
Conclusion
Claims 2-7 and 11-13 remain pending.
Claims 2-7 and 11-13 are rejected.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655